DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments with respect to claims 9-13 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The limitations of claim 14 where the polymer coating layer comprises a fluoropolymer has been incorporated into claims 9 and 15. New claims 21 and 22 were introduced and rejections considering the amendments are provided below. Applicant argues that the prior art of Shinetsu Handotai (JP 2000-135671), Bachand et al (US 6,793,561), or Stark et al (US 7,134,947) singly or in combination fails to teach nor suggest a platen top that has first surface height and a second surface height. See the pad mounting surface 21b has a first height with a first radius and a second height with a second radius of Shinetsu Handotai see Figs. 2b, 2c,6 and 7 and also [0059] it is recited that the plate protrudes about 20 microns/micrometers. See Fig. 1B. In col. 4 lines 7-15 of Bachand et al


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, 15-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shinetsu Handotai (JP 2000-135671 using the Machine Generated English Translation provided by applicant on October 13, 2020) in view of Bachand et al (US 6,793,561) and Stark et al (US 7,134,947).

Regarding claim 9: The prior art of Shinetsu Handotai teaches a CMP apparatus with a polishing platen body 21 (made of metal (stainless steel) and cylindrical shaped see [Figs. 1 and 5, see also [0007] and [0028]) and a polymer coating layer (21b) see [0061] to form a pad-mounting surface for pad 14. See the pad mounting surface 21b has a first height with a first radius and a second height with a second radius see Figs. 2b, 2c,6 and 7.  See [0059] it is recited that the plate protrudes about 20 microns/micrometers.
The prior art of Shinetsu Handotai fails to teach that the difference between the first and second surface heights is specifically about 25 microns/micrometers.
The prior art of Bachand et al teaches removal/disposable platen top 120 over platen 110 see col. 3 lines 40-56 and col. 4 lines 7-15, see Fig. 1B. In col. 4 lines 7-15 of Bachand et al wherein it is suggested that the platen top (coating layer) can be machined to have a concave or convex surface this suggests the surface has first and second heights with first and second radiuses respectively. Barring a showing of criticality, the dimensions of coating layer and platen body are a matter of an intended use. The design of the layer and body are a matter of optimization and well within the skill of one of ordinary skill in the art at the time of the claimed invention to design the heights and radius so as to benefit the planarization process. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention for one of ordinary skill in the art at the time of claimed invention to further modify the apparatus of Shinetsu Handotai with the suggested dimensions of Bachand et al so that the shape or dimensions will optimize the polishing process result.
The teachings of Shinetsu Handotai as modified by Bachand et al were discussed above.
The modification fails to teach the polymer coating is specifically a fluoropolymer.
The prior art of Stark et al teaches a CMP system with a coating 314 disposed on the platen 106. See the paragraph that joins cols.4  and 5. Therein Stark et al recommends that the coating is a fluoropolymer as they are known materials that have a high surface wetting coefficient which facilitates easier removal of the polishing pad when it needs to be replaced yet the material can endure the harsh chemical and physical environment of CMP. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention for one of ordinary skill in the art at the time of claimed invention to further modify the apparatus resulting from the combined teachings of Shinetsu Handotai as modified by Bachand et al with the fluoropolymer coating suggested by Stark et al.

Regarding claims 10-13 and 16-19: Recall the teachings of Shinetsu Handotai as modified by Bachand et al above, esp. note col. 4 lines 7-15 of Bachand et al wherein it is suggested that the platen top (coating layer) can be machined to have a concave or convex surface so that during polishing, different polishing effects may be effectuated. According to Bachand et al the suggested shaped of platen top will allow fine tuning of the polishing parameters in order to yield the desired polishing affects. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention for one of ordinary skill in the art at the time of claimed invention to further modify the apparatus of Shinetsu Handotai with the suggested dimensions of Bachand et al so that the shape or dimensions will optimize the polishing process result.

Regarding claim 15: The teachings of Shinetsu Handotai as modified by Bachand et al were discussed above.
The modification fails to teach the polymer coating is specifically a fluoropolymer.
The prior art of Stark et al teaches a CMP system with a coating 314 disposed on the platen 106. See the paragraph that joins cols.4  and 5. Therein Stark et al recommends that the coating is a fluoropolymer as they are known materials that have a high surface wetting coefficient which facilitates easier removal of the polishing pad when it needs to be replaced yet the material can endure the harsh chemical and physical environment of CMP. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention for one of ordinary skill in the art at the time of claimed invention to further modify the apparatus resulting from the combined teachings of Shinetsu Handotai as modified by Bachand et al with the fluoropolymer coating suggested by Stark et al.

Regarding claim 21:	See Fig. 1 of Shinetsu Handotai where the pad mounting surface 21b is substantially flat.

Regarding claim 22: See Fig. 2b, 2c where it is illustrates that the profile of the pad mounting surface 21b is different from a profile of a surface of the cylindrical metal body 21a of Shinetsu Handotai. Recall [0061] of Shinetsu Handotai  teaches the polymer coating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

KR20140090688 teaches a platen with an upper platen102 that has a pad mounting surface and lower platen 104 see Figures.
Kim US 7,121,933 teaches a platen which comprises 12 and 14 where 12 are pad mounting surface segments 12a-12c.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716